©PPL Corporation 2012 2nd Quarter Earnings Call PPL Corporation August 8, 2012 ©PPL Corporation 2012 Exhibit 99.2 ©PPL Corporation 2012 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. ©PPL Corporation 2012 3 Agenda Second Quarter Earnings Results, Operational Overview and 2012 Earnings Forecast Segment Results and Financial Overview Q&A W. H. Spence P. A. Farr ©PPL Corporation 2012 4 Earnings Results Second Quarter Reported Earnings Second Quarter Earnings from Ongoing Operations Year-to-Date Reported Earnings Year-to-Date Earnings from Ongoing Operations ©PPL Corporation 2012 5 Reaffirmed 2012 Ongoing Earnings Forecast $/Share Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. ©PPL Corporation 2012 6 Operational Overview All four WPD distribution companies awarded Customer Service Excellence Standard PPL Electric Utilities awarded its 18th J.D. Power award Ranked highest among large electric utilities in the eastern U.S. Positive outlook regarding Susquehanna turbine blades Inspection found no cracks on Unit #2 blades Additional diagnostic equipment installed to validate suspected root causes Rate cases filed for LG&E and KU ©PPL Corporation 2012 7 Ongoing Earnings Overview Q2 2012 Q2 2011 Change Kentucky Regulated U.K. Regulated Pennsylvania Regulated Supply Total Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. ©PPL Corporation 2012 8 Kentucky Regulated Segment Earnings Drivers 2nd Quarter 2011 EPS - Ongoing Earnings Gross Margins Total 2012 EPS - Ongoing Earnings Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. ©PPL Corporation 2012 9 U.K. Regulated Segment Earnings Drivers Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. (1) Includes additional month of operations, performance improvement and interest expense from the 2011 equity units. 2nd Quarter 2011 EPS - Ongoing Earnings Midlands(1) Delivery revenue O&M Financing Effect of exchange rates Dilution Total 2012 EPS - Ongoing Earnings ©PPL Corporation 2012 10 Pennsylvania Regulated Segment Earnings Drivers Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. 2nd Quarter 2011 EPS - Ongoing Earnings O&M Income taxes & other Total 2012 EPS - Ongoing Earnings ©PPL Corporation 2012 11 Supply Segment Earnings Drivers Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. 2nd Quarter 2011 EPS - Ongoing Earnings East energy margins West energy margins O&M Income taxes & other Dilution Total 2012 EPS - Ongoing Earnings ©PPL Corporation 2012 12 Appendix ©PPL Corporation 2012 13 Dividend Profile A significantly more rate-regulated business mix provides strong support for current dividend and a platform for future growth (1)Ongoing EPS based on mid-point of forecast.Annualized dividend based on 2nd quarter declaration. Actual dividends to be determined by Board of Directors. (2)From only regulated segments. $/Share Annualized ©PPL Corporation 2012 14 Midlands Integration - Improved
